Exhibit 10.1

 

Execution Version

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO COLLATERAL AGREEMENT

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO COLLATERAL AGREEMENT,
dated as of May 23, 2018 (this “Amendment”), to the Credit Agreement, dated as
of May 24, 2012 (as amended, amended and restated, modified or supplemented from
time to time prior to the date hereof, the “Credit Agreement”), among EPE
Acquisition, LLC, a Delaware limited liability company (successor-by-merger to
EPE Holdings, LLC) (“Holdings”), EP Energy LLC (f/k/a Everest Acquisition LLC),
a Delaware limited liability company and a wholly-owned subsidiary of Holdings
(the “Borrower”), the banks, financial institutions and other lending
institutions from time to time parties as lenders thereto (each a “Lender” and
collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”) and as collateral
agent for the Lenders, the swingline lender and an issuer of Letters of Credit,
and each other Issuing Bank from time to time party thereto.

 

W I T N E S S E T H:

 

WHEREAS, Section 13.1 of the Credit Agreement permits the Administrative Agent
and/or the Collateral Agent and the requisite Lenders to enter into written
amendments, supplements or modifications to the Credit Agreement and the other
Credit Documents with the relevant Credit Parties.

 

WHEREAS, the parties hereto desire to enter into this Amendment to (a) decrease
the Total Commitment to $629,420,912, to be effective as of the Amendment
Effective Date (as defined below); (b) extend the maturity date of the Credit
Agreement; (c) reaffirm the existing Borrowing Base of $1,359,235,400; and
(d) amend certain other terms of the Credit Agreement and certain other Credit
Documents in certain respects as provided in this amendment.

 

WHEREAS, in connection with this Amendment and the decrease of the Total
Commitment, the Borrower and each of the Lenders that has executed this
Amendment (each a “Continuing Lender”) agrees (severally and not jointly) that,
notwithstanding anything to the contrary set forth in Section 4.2 of the Credit
Agreement with respect to the proportional allocation of any reduction in the
Total Commitment to each of the Lenders: (a) the respective Commitment of each
of the Lenders listed on Annex I hereto (each an “Exiting Lender”) is hereby
reduced to $0 (as reflected opposite its name on the amended
Schedule 1.1(a) attached hereto as Annex II) and, after giving effect thereto,
each such Exiting Lender shall cease to be a Lender party to the Credit
Agreement, and (b) the respective Commitment of each of the Continuing Lenders
is hereby reduced or maintained, as applicable, and otherwise rearranged and
adjusted, to the amount set forth opposite such Continuing Lender’s name on the
amended Schedule 1.1(a) attached hereto as Annex II.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

ARTICLE I

 

Section 1.1.           Defined Terms. Terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement unless
otherwise defined herein or the context otherwise requires.

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

Section 2.1.           Reduction in Total Commitments.  On the Amendment
Effective Date and notwithstanding anything to the contrary in Section 4.2 of
the Credit Agreement with respect to the proportional allocation of any
reduction in the Total Commitment to each of the Lenders (but subject to the
stipulation set forth in Section 2.2 hereof), (a) each of the parties hereto
hereby acknowledges and agrees that the Total Commitments are reduced to
$629,420,912, (b) each Continuing Lender hereby acknowledges and agrees
(severally and not jointly) with the Borrower that the Commitment of each
Exiting Lender is hereby reduced to $0 (as reflected opposite each such Exiting
Lender’s respective name on the amended Schedule 1.1(a) attached hereto as
Annex II) and, after giving effect thereto, each such Exiting Lender shall cease
to be a Lender party to the Credit Agreement (provided that, for the avoidance
of doubt, each provision of the Credit Agreement or any other Credit Document
benefiting an Exiting Lender that would otherwise survive such Exiting Lender’s
assignment in full of its respective Commitment shall continue in effect for the
benefit of such Exiting Lender notwithstanding that its Commitment has been
reduced to $0), (c) the respective Commitment of each of the Continuing Lenders
is hereby reduced or maintained, as applicable, and otherwise rearranged and
adjusted, to equal the amount set forth opposite such Continuing Lender’s
respective name on the amended Schedule 1.1(a) attached hereto as Annex II, and
(d)  each Continuing Lender (severally and not jointly) assumes a portion of
each Exiting Lender’s Letter of Credit Exposure such that, after giving effect
thereto, each Continuing Lender will hold Letter of Credit Exposure in
proportion to its Commitment Percentage on the Amendment Effective Date (after
giving effect to this Amendment).  The parties hereto acknowledge and agree that
this Amendment constitutes and satisfies any requisite notice provisions with
respect to the reduction in Commitments or prepayment of Loans pursuant to the
Credit Agreement (including any such notice requirements contemplated under
Sections 4.2, 5.1 or 5.2(a) of the Credit Agreement).

 

Section 2.2.           Stipulation Regarding Sequence of Commitment Reduction,
Amendments and Redetermination.  Each party hereto hereby acknowledges and
agrees (severally and not jointly) that (a) after giving effect to the reduction
and rearrangement of Commitments and the other transactions pursuant to
Section 2.1 hereof, (i) each Exiting Lender will no longer have any Commitments,
outstanding Loans or Letter of Credit Exposures under the Credit Agreement and
(ii) the Continuing Lenders shall comprise all of the Lenders for purposes of
approving the amendments to the Credit Agreement and the other Credit Documents
that are implemented by Sections 3 and 4 of this Amendment and the
redetermination of the Borrowing Base pursuant to Section 5 of the Amendment,
and (b) the reduction and rearrangement of Commitments and the other
transactions pursuant to Section 2.1 hereof shall be deemed to have occurred
immediately prior to the amendments implemented pursuant to Section 3 and
Section 4 hereof and the redetermination of the Borrowing Base pursuant to
Section 5 hereof.

 

ARTICLE III

 

Section 3.1.           Amendments to the Credit Agreement.

 

(a)           On the Amendment Effective Date, the Credit Agreement is hereby
amended by deleting the stricken text (indicated textually in the same manner as
the following example: stricken text) and by inserting the bold
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto.

 

(b)           Each of Schedules 1.1(a), 8.12, 8.18, 8.19, 8.20 and 8.24 to the
Credit Agreement as in effect immediately prior to the Amendment Effective Date
is hereby amended and restated as set forth on the revised and updated
applicable Schedules attached to this Amendment as Annex II.

 

2

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Section 4.1.           Amendments to Other Credit Documents.  On the Amendment
Effective Date, Section 3.01(a) of the Collateral Agreement is hereby amended by
deleting the final sentence thereof and inserting in its place the following new
final sentence:  “With respect to the Collateral, no control agreements or
control arrangements will be required with respect to any Deposit Accounts,
Securities Accounts, Commodity Contracts or any other asset, the perfection of a
security interest in which specifically requires a control arrangement or
control agreement (other than the delivery of Pledged Securities to the Agent to
the extent required by Article II and other than Control Agreements (as defined
in the Credit Agreement) required by Section 9.11(e) of the Credit Agreement).”

 

ARTICLE V

 

Section 5.1.           Lender Approval of Redetermined Borrowing Base.  Each
Continuing Lender party to this Amendment acknowledges and agrees that its
delivery of a counterpart signature page to this Amendment shall constitute an
affirmative approval by such Continuing Lender of the redetermination of the
Borrowing Base pursuant to this Article V.

 

Section 5.2.           Redetermination of Borrowing Base.  On the Amendment
Effective Date, and until further adjusted, if at all, pursuant to the next
redetermination of the Borrowing Base in accordance with the provisions of
Section 2.14 of the Credit Agreement or otherwise, the amount of the Borrowing
Base under the Credit Agreement shall be reaffirmed at $1,359,235,400.  For the
avoidance of doubt, the Borrowing Base redetermination has taken into account
the incurrence of Permitted Additional Debt on the Amendment Effective Date and
shall not be further adjusted in connection with such incurrence.

 

Section 5.3.           Stipulations Regarding Borrowing Base Redetermination. 
The Borrower, on the one hand, and the Administrative Agent and the Continuing
Lenders, on the other hand, agree that the redetermination of the Borrowing Base
pursuant to this Article V shall constitute the regularly scheduled semi-annual
April 2018 redetermination of the Borrowing Base pursuant to Section 2.14 of the
Credit Agreement.

 

ARTICLE VI

 

Section 6.1.           Conditions to Effectiveness.  This Amendment shall become
effective on the date (the “Amendment Effective Date”) on which:

 

(a)           The Administrative Agent shall have received this Amendment,
executed and delivered by a duly authorized officer of each of the Borrower,
Holdings, each other Credit Party and each of the Continuing Lenders.

 

(b)           The Administrative Agent shall have received, in the case of each
Credit Party, each of the items referred to in subclauses (i), (ii) and
(iii) below:

 

(i)            a copy of the certificate or articles of incorporation,
certificate of limited partnership or certificate of formation, including all
amendments thereto, of each Credit Party, in each case, certified as of a recent
date by the Secretary of State (or other similar official) of the jurisdiction
of its organization, and a certificate as to the good standing (to the extent
such concept or a similar concept exists under the laws of such jurisdiction) of
each such Credit Party as of a recent date from such Secretary of State (or
other similar official);

 

3

--------------------------------------------------------------------------------


 

(ii)           a certificate of the Secretary or Assistant Secretary or similar
officer of each Credit Party dated the Amendment Effective Date and certifying:

 

(A)          that attached thereto is a true and complete copy of the bylaws (or
partnership agreement, limited liability company agreement or other equivalent
governing document) of such Credit Party as in effect on the Amendment Effective
Date and at all times since a date prior to the date of the resolutions
described in clause (B) below,

 

(B)          that attached thereto is a true and complete copy of resolutions
duly adopted by the board of directors (or managing general partner, managing
member or equivalent) of such Credit Party authorizing the execution, delivery
and performance of this Amendment, the Credit Agreement as amended hereby, and
other the Credit Documents or amendments thereto, to which such person is a
party and, in the case of the Borrower, the borrowings under the Credit
Agreement as amended hereby, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Amendment Effective
Date,

 

(C)          that the certificate or articles of incorporation, certificate of
limited partnership, articles of incorporation or certificate of formation of
such Credit Party has not been amended since the date of the last amendment
thereto disclosed pursuant to subclause (i) above,

 

(D)          as to the incumbency and specimen signature of each officer
executing this Amendment and any other Credit Document or any other document
delivered in connection herewith on behalf of such Credit Party, and

 

(E)           as to the absence of any pending proceeding for the dissolution or
liquidation of such Credit Party; and

 

(iii)          a certificate of a director or an officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary or similar
officer executing the certificate pursuant to subclause (ii) above.

 

(c)           The Administrative Agent shall have received a certificate from an
officer of the Borrower certifying that, as of the Amendment Effective Date, the
Borrower is in compliance with Section 9.11 of the Credit Agreement, including
with respect to the Collateral Coverage Minimum.

 

(d)           The Administrative Agent shall have received, on behalf of itself
and the Secured Parties on the Amendment Effective Date, a written opinion of
Paul, Weiss, Rifkind, Wharton & Garrison LLP, special counsel to the Credit
Parties (A) dated the Amendment Effective Date, (B) addressed to the
Administrative Agent, the Collateral Agent, the Continuing Lenders and each
Issuing Bank and (C) in form and substance reasonably satisfactory to the
Administrative Agent and otherwise consistent with those delivered in connection
with the Borrowing Base Agreement and Fourth Amendment Agreement to the Credit
Agreement, dated as of April 6, 2015.  The Borrower, the other Credit Parties
and the Administrative Agent hereby instruct such counsel to deliver such legal
opinion.

 

(e)           Concurrently with the Amendment Effective Date, the Borrower shall
have issued Permitted Additional Debt in an aggregate stated principal amount
equal to or greater than the difference between (x) $1,600,000,000 and (y) the
Total Commitments as in effect after giving

 

4

--------------------------------------------------------------------------------


 

effect to this Amendment, and, to the extent revolving Loans under the Credit
Agreement are outstanding on the Amendment Effective Date, shall have applied
(or shall apply concurrently with receipt) the net cash proceeds thereof to
repay such revolving Loans under the Credit Agreement, together with all accrued
interest and fees owing to any of the Exiting Lenders or any of the Continuing
Lenders as of the Amendment Effective Date.

 

(f)            The Administrative Agent shall have received a solvency
certificate dated as of the Amendment Effective Date substantially in the form
of Exhibit J to the Credit Agreement and signed by a Financial Officer of the
Borrower.

 

(g)           The Agents shall have received all fees payable thereto or to any
Lender (including any agent and arranger in respect of this Facility) on or
prior to the Amendment Effective Date and, to the extent invoiced, all other
amounts due and payable pursuant to the Credit Documents on or prior to the
Amendment Effective Date, including, to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses (including reasonable fees,
charges and disbursements of Mayer Brown LLP) required to be reimbursed or paid
by the Credit Parties hereunder or under any Credit Document.

 

(h)           The Administrative Agent and the Continuing Lenders shall have
received at least three (3) Business Days prior to the Amendment Effective Date
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act that has been requested not less
than five (5) Business Days prior to the Amendment Effective Date.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Effective Date, and such notice shall be conclusive and binding.

 

Section 6.2.           Ratification.  Each Credit Party hereby (a) ratifies and
confirms all of the Obligations under the Credit Agreement (as amended hereby)
and the other Credit Documents related thereto, and, in particular, affirms
that, after giving effect to this Amendment, the terms of the Security Documents
secure, and will continue to secure, all Obligations thereunder, and
(b) represents and warrants to the Lenders that as of the effectiveness of this
Amendment (i) all of the representations and warranties contained in the Credit
Document to which it is a party are true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of such date (except where such representations and warranties
expressly relate to an earlier date, in which case, such representations and
warranties shall have been true and correct in all material respects as of such
earlier date) and (ii) no Default or Event of Default has occurred and is
continuing.

 

Section 6.3.           Representation Regarding Indebtedness.  As of the
Amendment Effective Date, neither the Borrower nor any Restricted Subsidiary has
any material Indebtedness (including Disqualified Stock), any material guarantee
obligations, contingent liabilities, off balance sheet liabilities, partnership
liabilities for taxes or unusual forward or long-term commitments that, in each
case, are not reflected or provided for in the financial information of the
Borrower and the Restricted Subsidiaries included in the Offering Memorandum in
respect of the Permitted Additional Debt contemplated by Section 6.1(e) above,
except as would not reasonably be expected to result in a Material Adverse
Effect.

 

Section 6.4.           Continuing Effect; No Other Amendments or Waivers. This
Amendment shall not constitute an amendment or waiver of or consent to any
provision of the Credit Agreement and the other Credit Documents except as
expressly stated herein and shall not be construed as an amendment, waiver or
consent to any action on the part of the Borrower that would require an
amendment, waiver or consent of the Administrative Agent or the Lenders except
as expressly stated herein.  Except as expressly

 

5

--------------------------------------------------------------------------------


 

waived hereby, the provisions of the Credit Agreement and the other Credit
Documents are and shall remain in full force and effect in accordance with their
terms.

 

ARTICLE VII

 

Section 7.1.           Amendment Fee.  Upon the effectiveness of this Amendment
pursuant to Section 6.1, the Borrower shall pay to the Administrative Agent for
the account of each Continuing Lender a fee equal to fifty (50) basis points on
each Continuing Lender’s Commitment as of the Amendment Effective Date (after
giving effect to this Amendment).

 

ARTICLE VIII

 

Section 8.1.           Release.  In order to induce the Administrative Agent and
the Lenders to enter into this Amendment, each of Holdings, the Borrower and the
Subsidiary Guarantors, on behalf of themselves and their respective Related
Parties (collectively, the “Releasing Parties”), acknowledges and agrees that:
(a) none of the Releasing Parties has any claim or cause of action against the
Administrative Agent, the Collateral Agent, the Swingline Lender, any Letter of
Credit Issuer or any Continuing Lender, in each case, along with any of their
respective Related Parties (collectively, the “Released Parties”) relating to or
arising out of the Credit Agreement, the other Credit Documents or any agreement
entered into in connection therewith; (b) to the knowledge of any officer of
Holdings, the Borrower or any Subsidiary Guarantors, none of the Releasing
Parties has any offset right, counterclaim or defense of any kind against any of
their respective obligations, Indebtedness or liabilities to the Administrative
Agent, the Collateral Agent, the Swingline Lender, any Letter of Credit Issuer
or any Continuing Lender; and (c) each of the Administrative Agent, the
Collateral Agent, the Swingline Lender, each Letter of Credit Issuer or each
Continuing Lender has heretofore properly performed and satisfied in a timely
manner all of its obligations to Holdings, the Borrower and its Subsidiaries
under the Credit Agreement and the other Credit Documents to which it is a
party.  Each of Holdings, the Borrower and the Subsidiary Guarantors wishes to
eliminate any possibility that any past conditions, acts, omissions, events,
circumstances or matters would impair or otherwise adversely affect any of the
Administrative Agent’s, the Collateral Agent’s, the Swingline Lender’s, any
Letter of Credit Issuer’s or any Continuing Lender’s rights, interests,
contracts, or remedies under the Credit Agreement and the other Credit
Documents, whether known or unknown, as applicable.  Therefore, each of
Holdings, the Borrower and the Subsidiary Guarantors, on behalf of the Releasing
Parties, unconditionally releases, waives and forever discharges (x) any and all
liabilities, obligations, duties, promises or Indebtedness of any kind of the
Administrative Agent, the Collateral Agent, the Swingline Lender, any Letter of
Credit Issuer or any Continuing Lender to the Releasing Parties, except the
obligations to be performed by any of them on or after the date hereof as
expressly stated in the Credit Agreement and the other Credit Documents, and
(y) all claims, offsets, causes of action, suits or defenses of any kind
whatsoever (if any), whether arising at law or in equity, whether known or
unknown, which the Releasing Parties might otherwise have against any of the
Released Parties, in each case under clause (x) or clause (y), (A) on account of
any past or presently existing condition, act, omission, event, contract,
liability, obligation, Indebtedness, claim, cause of action, defense,
circumstance or matter of any kind and (B) relating to or arising out of the
Credit Agreement, the Credit Documents or any agreement entered into in
connection therewith.  The Released Parties shall not be liable with respect to,
and each of Holdings, the Borrower and the Subsidiary Guarantors hereby waives,
releases and agrees not to sue for, any special, indirect or consequential
damages relating to the Credit Agreement and the other Credit Documents or
arising out of activities in connection herewith or therewith (whether before,
on or after the date hereof).  The Releasing Parties acknowledge that the
foregoing waiver was separately bargained for and is a key element of this
Amendment.

 

6

--------------------------------------------------------------------------------


 

ARTICLE IX

 

Section 9.1.           Counterparts. This Amendment may be executed in any
number of separate counterparts by the parties hereto (including by telecopy or
via electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.

 

Section 9.2.           GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 9.3.           FINAL AGREEMENT.  THE CREDIT AGREEMENT AND THE OTHER
CREDIT DOCUMENTS, WHICH SHALL INCLUDE THIS AMENDMENT, REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

 

 

EPE ACQUISITION LLC (SUCCESSOR TO EPE HOLDINGS LLC)

 

 

 

 

By:

 

/s/ Kyle A. McCuen

 

 

Name:

Kyle A. McCuen

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

EP ENERGY LLC (F/K/A EVEREST ACQUISITION LLC)

 

 

 

 

By:

 

/s/ Kyle A. McCuen

 

 

Name:

Kyle A. McCuen

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

Signature Page – Eighth Amendment

 

--------------------------------------------------------------------------------


 

FOR PURPOSES OF ACKNOWLEDGING AND AGREEING TO SECTION 6.2 and ARTICLE VIII
HEREOF, each of the Subsidiary Guarantors has caused this Agreement to be
executed by its officer(s) thereunto duly authorized as of the date first above
written.

 

 

 

EVEREST ACQUISITION FINANCE INC.

 

 

 

 

 

 

By:

 

/s/ Kyle A. McCuen

 

 

Name:

Kyle A. McCuen

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

EP ENERGY GLOBAL LLC

 

 

 

 

 

By:

 

/s/ Kyle A. McCuen

 

 

Name:

Kyle A. McCuen

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

EP ENERGY MANAGEMENT, L.L.C.

 

 

 

 

 

 

By:

 

/s/ Kyle A. McCuen

 

 

Name:

Kyle A. McCuen

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

EP ENERGY RESALE COMPANY, L.L.C.

 

 

 

 

 

 

By:

 

/s/ Kyle A. McCuen

 

 

Name:

Kyle A. McCuen

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

EP ENERGY E&P COMPANY, L.P.

 

 

 

 

 

By:

 

/s/ Kyle A. McCuen

 

 

Name:

Kyle A. McCuen

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

Signature Page – Eighth Amendment

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender

 

 

 

 

 

By:

 

/s/ Jo Linda Papadakis

 

 

Name:

Jo Linda Papadakis

 

 

Title:

Authorized Officer

 

Signature Page – Eighth Amendment

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[Credit Agreement reflecting amendments being implemented]

 

[To be attached]

 

--------------------------------------------------------------------------------


 

Annex I

 

Exiting Lenders

 

UBS AG-Stamford Branch

Canadian Imperial Bank of Commerce-New York

Capital One, National Association

Banc of America Credit Products, Inc.

Wells Fargo Bank, National Association

Compass Bank

Société Générale - New York

SunTrust Bank

Bank of America, N.A.

Citizens Bank, National Association

ING Capital LLC

Scotiabanc Inc.

The Bank of Nova Scotia-New York Agency

Comerica Bank

Nomura Corporate Funding Americas, LLC

Citigroup Financial Products Inc.

 

--------------------------------------------------------------------------------


 

Annex II

 

Selected Updated Schedules

 

--------------------------------------------------------------------------------


 

Schedule 1.1(a)

 

Commitments

 

Lender

 

Commitment

 

Commitment Percentage

 

JPMorgan Chase Bank, N.A.

 

$

85,000,000.00

 

13.5044766355

%

Citibank, N.A.

 

$

85,000,000.00

 

13.5044766355

%

BMO Harris Financing, Inc.

 

$

75,000,000.00

 

11.9157146784

%

Credit Suisse AG, Cayman Islands Branch

 

$

74,000,000.00

 

11.7568384827

%

Credit Suisse Loan Funding LLC

 

$

11,000,000.00

 

1.7476381528

%

Deutsche Bank AG New York Branch

 

$

75,000,000.00

 

11.9157146784

%

Royal Bank of Canada

 

$

85,000,000.00

 

13.5044766355

%

UBS AG-Stamford Branch

 

$

0.00

 

0.0000000000

%

Canadian Imperial Bank of Commerce, New York Branch

 

$

0.00

 

0.0000000000

%

Capital One, National Association

 

$

0.00

 

0.0000000000

%

Banc of America Credit Products, Inc.

 

$

0.00

 

0.0000000000

%

Wells Fargo Bank, National Association

 

$

0.00

 

0.0000000000

%

Compass Bank

 

$

0.00

 

0.0000000000

%

Societe Generale

 

$

0.00

 

0.0000000000

%

SunTrust Bank

 

$

0.00

 

0.0000000000

%

Toronto Dominion (New York) LLC

 

$

46,947,275.00

 

7.4588044510

%

Sumitomo Mitsui Banking Corporation

 

$

21,000,000.00

 

3.3364001099

%

DNB Capital LLC

 

$

28,000,000.00

 

4.4485334799

%

Bank Of America, N.A.

 

$

0.00

 

0.0000000000

%

Citizens Bank, National Association

 

$

0.00

 

0.0000000000

%

ING Capital LLC

 

$

0.00

 

0.0000000000

%

Mizuho Bank, Ltd.

 

$

20,000,000.00

 

3.1775239142

%

Goldman Sachs Bank USA

 

$

23,473,637.00

 

3.7294021461

%

Scotiabanc Inc.

 

$

0.00

 

0.0000000000

%

The Bank of Nova Scotia

 

$

0.00

 

0.0000000000

%

Comerica Bank

 

$

0.00

 

0.0000000000

%

Nomura Corporate Funding Americas, LLC

 

$

0.00

 

0.0000000000

%

Citigroup Financial Products Inc.

 

$

0.00

 

0.0000000000

%

TOTAL

 

$

629,420,912.00

 

100.00

%

 

--------------------------------------------------------------------------------